DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-16 have been amended.    Claims 1-16 are pending and under examination on the merits.  

Response to Amendment
The Amendment by Applicants’ representative Jun-Hwa Jeong on 02/01/2021 has been entered.   

Response to Arguments/Amendments

Claim rejection under 35 U.S.C.§103(a)
 
Applicants’ amendment and argument have been fully considered, but not sufficient to overcome the rejection.  Specifically, Applicant’s argument over the first difference of the organic ligand of dicarboxylic acid over tricarboxylic acid (BTC) is on the ground that one of ordinary skill in this art, such as a technician having a two-year degree, when considering the disclosure of KR’985 as a whole, would not be motivated to replace the BTC of KT’985’s Example 3 with BDC with any reasonable expectation of success without resorting to inventive activity and the Examiner has given no persuasive line of reasoning of why this would be the case.  
Applicant’s argument is found not persuasive because KR’985 (the `985 patent) teaches using both dicarboxylic acid and tricarboxylic acid (BTC) as organic ligands for making the organic-inorganic nanoporous material.  The '985 patent discloses 1,4-benzenedicarboxylic acid as a dicarboxylic acid organic ligand, see paragraph [0094]; and the '350 patent discloses an organic-inorganic hybrid nanoporous material may be prepared by using an organic ligand constituting the general organic-inorganic hybrid nanoporous material as moisture 
With respect to difference (2), steps v-vi) drawn to crushing a product on which a drying process has been performed in the step iv); and preparing the moisture adsorption composition by vacuum drying a powder produced after completing the step v), the two steps are routine experiential optimization, and thus a person skilled in the art would not have particular difficulty in selecting the milling and vacuum drying steps. Activating zeolite-line adsorbing material by crushing/milling a product following by vacuum drying is also taught and/or suggested in the experimental method by Djaeni etai, Proceeding of the 1st International Conference on Material Engineering (ICME), Nov. 25-26, 2010, Yogyakarta Indonesia, see “2 EXPERIMENTAL METHOD”, and the '985 patent (drying in a vacuum oven at 100°C), see [0146].
Optimization of operation procedure such as vacuum drying and reduced particle size of drying agent through crushing a product is not considered inventive steps, rather routine practice at grasp of one ordinary skilled in the art in view of the prior art teaching. Even if the prior art does not teach these exact steps, the prior art teaches the general procedures of the claim. In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983). 
In considered all the prior art references as a whole, Applicants’ claims as being amended would still have been obvious over the prior art teaching.   The rejection is maintained.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, claim 3, step (vi) contains a phrase “..mixing with the metal chloride solution in step (c)”.   However, there is no step (c) in claim 3.

Specifically, claim 10, step (a) contains a term “ aa solvent”.   However, said term is not defined in claim 10.   It seems the term should be “ a solvent”, instead.


Claim Rejections - 35 USC § 103 (revised)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent No. KR 10-1253985 B1 (“the `985 patent”) having priority date of April 15, 2013 in view of U.S. Patent No. 10,644,350 (“the `350 patent”) having priority date of September 18, 2015 from Korean Patent Application publication No. KR 10-2015-0132364, and Djaeni et al.,  Proceeding of the 1st International Conference on Material Engineering (ICME), Nov. 25-26, 2010, Yogyakarta Indonesia.
Applicants’ claim 1 is drawn to a method of preparing a moisture adsorption composition that is a vacuum dried powder, comprising the steps of:  (a) synthesizing a nanoporous material by a crystallization reaction between an aluminum precursor and a dicarboxylic acid organic ligand in a solvent;  (b) preparing a metal chloride solution by dissolving a metal chloride into water; (c) mixing the metal chloride solution with nanoporous material to impregnate surfaces of the nanoporous material with the metal chloride and provide an impregnated nanoporous material; (d) drying the impregnated nanoporous material in an oven at a temperature ranging from 100 to 200 °C for a predetermined time to obtain a dried product;
(e) crushing the dried product to provide a powder; and (f) vacuum drying the powder to remove 

Applicants’ claim 10 is drawn to a moisture adsorption composition that is a vacuum dried powder, that is a metal chloride-impregnated nanoporous material comprising:                  a crystallization reaction product of an aluminum precursor and a dicarboxylic acid organic ligand that provides the nanoporous material which has an average particle diameter ranging from 100 to 2,000 nm, a pore size ranging from 0.6 to 1.7 nm, and a maximum moisture adsorption amount defined as an amount of moisture adsorbed per unit weight of the moisture adsorption composition that ranges from 0.2 to 0.9 g/g within a driving pressure (P/P0) that ranges from 0.1 to 0.3; and a metal chloride impregnated in nanopores located in the surfaces of the nanoporous material, and that is prepared by a method comprising the steps of:
(a)  synthesizing the nanoporous material by a crystallization reaction between the aluminum precursor and the dicarboxylic acid organic ligand in aa solvent; (b) dissolving the metal chloride into water to prepare a metal chloride solution; (c) mixing the nanoporous material with the metal chloride solution to provide a mixture and to impregnated surfaces of the nanoporous material with the metal chloride and provide an impregnated nanoporous material;  (d)  drying the mixture including the impregnated nanoporous material in an oven at a temperature ranging from 100 to 200 °C for a predetermined time to obtain a dried product; (e) crushing the dried product to provide a powder; and (f) vacuum drying the powder to remove residual moisture and provide the moisture adsorption composition.

Applicants’ claim 11 is drawn to a moisture adsorption composition that is a vacuum dried powder and that is a metal chloride-impregnated, nanoporous material, comprising: 
(a)  a crystallization reaction product of an aluminum precursor and a dicarboxylic acid organic ligand that provides the nanoporous material and has an average particle diameter ranging from 100 to 2,000 nm, a pore size ranging from 0.6 to 1.7 nm, and a maximum moisture adsorption amount defined as an amount of moisture adsorbed per unit weight of the moisture 0) that ranges from 0.1 to 0.3; and  (b) a metal chloride impregnated in nanopores located at least in the surfaces of the nanoporous material.

Applicants’ claims 13-16 are drawn to an air conditioner, an adsorption-type refrigerator and a surface coating comprising the moisture adsorption composition of claim 11 in an air conditioner, an adsorption type refrigerator, and a moisture adsorption composition for surface coating.

Determination of the scope and content of the prior art (MPEP §2141.01)
The `985 patent discloses a method for preparing a water absorbent composition comprising a porous organic/inorganic hybrid, comprising the steps of: synthesizing a porous organic/inorganic hybrid (Al-BTC) by the crystallization reaction of aluminum nitrate hydrate and 1,3,5-benzenetricarboxylic acid (BTC) in water according to Example 3 [0097-98] at 160° C for 8 hours wherein the final mole ration of the reactants was Al:BTC:H2O=1:0.67:58, and the surface area of the prepared Al-BTC was 1,720 m2/g.  Examples 8-10 teaches using 1, 4-benzenedicarboxylic acid (BDC) as an organic ligand for making porous organic/inorganic hybrid material.  In addition, Example 11 of the `985 patent discloses a process of making CaCl2/Al-BTC by dissolving CaCl2 in distilled water; preparing a CaCl2 supported CaCl2/Al-BTC by putting the Al-BTC in the CaCl2 solution and stirring the same; and purifying the mixture with distilled water, and then drying in a vacuum oven at 100°C, see paragraphs [0095] to [0098], [0121], [0122], and [0141-0144]. 
The `350 patent discloses an organic-inorganic hybrid nanoporous material may be prepared by using an organic ligand constituting the general organic-inorganic hybrid nanoporous material as moisture adsorption agent wherein the organic ligand is 1,4-benzenedicarboxylic acid (BDCA), isophthalic acid, or 1,3,5-benzenetricarboxylic acid (BTCA), see col. 8, lns. 55-60, and Example 1 col. 15, ln. 55, and col. 16, lns. 6 and 9.   In addition, the fumaric acid, see Example 2, col. 16, ln. 62 to col. 17, ln. 7.
Djaeni et al. teaches activating zeolite-line adsorbing material by crushing/milling a product following by vacuum drying, see “2 EXPERIMENTAL METHOD”.

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The differences between the method of Applicant’s claim 1 and the method of Example 11 of the `985 patent are (1) using a dicarboxylic acid organic ligand when synthesizing the organic/inorganic nanoporous material rather than 1,3,5-benzenetricarboxylic acid (BTC) in `985 patent, and (2) further comprising the steps of pulverizing the drying-completed product and vacuum drying the generated powder in applicants’ claim 1. 

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

The instantly claimed method of claim 1 would have been obvious over the method disclosed in `985 patent because the difference (1) of using a dicarboxylic acid when synthesizing the organic/inorganic nanoporous material rather than 1,3,5-benzenetricarboxylic acid (BTC) is further taught and/suggested by Examples 8-10 of the same reference, which teach using 1, 4-benzenedicarboxylic acid (BDC) as organic acid ligand for making porous organic/inorganic hybrid material. 
With respect to difference (2), steps e-f) drawn to crushing a product on which a drying process has been performed in the step iv); and preparing the moisture adsorption composition by vacuum drying a powder produced after completing the step e), the two steps are routine experiential optimization, and thus a person skilled in the art would not have particular difficulty in selecting the milling and vacuum drying steps.   Activating zeolite-line adsorbing material by crushing/milling a product following by vacuum drying is also taught and/or suggested in the experimental method by Djaeni et al.,  Proceeding of the 1st International Conference on Material Engineering (ICME), Nov. 25-26, 2010, Yogyakarta Indonesia, see “2 EXPERIMENTAL vacuum oven at 100°C), see [0146].
Optimization of operation procedure such as vacuum drying and reduced particle size of drying agent through crushing a product is not considered inventive steps, rather routine practice at grasp of one ordinary skilled in the art in view of the prior art teaching.  Even if the prior art does not teach these exact steps, the prior art teaches the general procedures of the claim. In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.  Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).

In terms of claim 2, further limits the step i) at a temperature of 200-400°C for 30-360 minutes between steps i) and ii), the feature is not disclosed in the cited documents, but adding a heat treatment step between steps i) and ii) could be selected by a person skilled in the art, in accordance with circumstances, without exercising high inventive skill, and with respect to the heat treatment temperature and time, it is considered that the optimum value could be derived by a person skilled in the art through repeated experimentation.  Optimization of temperatures and/or operation pressures is not considered inventive steps, rather routine practice at grasp of one ordinary skilled in the art in view of the prior art teaching.  Even if the prior art does not teach these exact amounts, the prior art teaches the general conditions of the claim. In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.  Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).

In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) goes into significant detail about changes in concentration and clearly indicates that the burden is on applicant to show criticality of these changes as a result that is different in kind and not merely different in degree: "Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Dreyfus, 22 C.C.P.A. (Patents) 830, 73 F.2d 931, 24 USPQ 52; In re Waite et al, 35 C.C.P.A. (Patents) 1117, 168 F.2d 104, 77 USPQ 586. Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality. In re Swenson et al., 30 C.C.P.A. (Patents) 809, 132 F.2d 1020, 56 USPQ 372; In re Scherl, 33 C.C.P.A. (Patents) 1193, 156 F.2d 72, 70 USPQ 204.

In terms of claims 4 and 5, further limit the invention the type of a solvent in step i-a) (claim 4) and the type of the aluminum precursor (claim 5), the `985 patent also discloses distilled water and aluminum nitrate hydrate, see paragraphs [0095-0098].  In addition, the `350 

In terms of claim 6, further limit the type of the dicarboxylic acid organic ligand in step i-a) to be isophthalic acid or fumaric acid, the `985 patent discloses 1,4-benzenedicarboxylic acid as a dicarboxylic acid organic ligand, see paragraph [0094]; and the `350 patent discloses an organic-inorganic hybrid nanoporous material may be prepared by using an organic ligand constituting the general organic-inorganic hybrid nanoporous material as moisture adsorption agent wherein the organic ligand is 1,4-benzenedicarboxylic acid (BDCA), isophthalic acid, or 1,3,5-benzenetricarboxylic acid (BTCA), see col. 8, lns. 55-60, and Example 1 col. 15, ln. 55, and col. 16, lns. 6 and 9.   In addition, the `350 patent discloses the organic ligand can be fumaric acid, see Example 2, col. 16, ln. 62 to col. 17, ln. 7.

In terms of claim 7, further limits the molar ratio of the aluminum precursor and fumaric acid in step i-a) 10:2.5 to 10:40, the `350 patent teaches the molar ratio of the aluminum precursor and isophthalic acid (alternative of fumaric acid) in step i-a) is 13.8 mmole:13.8 mmole =1:1,  Example 1 col. 15, lns. 48-61. The decision In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) goes into significant detail about changes in concentration and clearly indicates that the burden is on applicant to show criticality of these changes as a result that is different in kind and not merely different in degree: "Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Dreyfus, 22 C.C.P.A. (Patents) 830, 73 F.2d 931, 24 USPQ 52; In re Waite et al, 35 C.C.P.A. (Patents) 1117, 168 F.2d 104, 77 USPQ 586. Such ranges are termed "critical" ranges, and the applicant has the In re Swenson et al., 30 C.C.P.A. (Patents) 809, 132 F.2d 1020, 56 USPQ 372; In re Scherl, 33 C.C.P.A. (Patents) 1193, 156 F.2d 72, 70 USPQ 204.

In terms of claims 8-9, the `985 patent teaches CaCl2 as the type of the metal chloride with the specific weight ratio, see Example 11 at paragraph [0142].

In terms of claim 10 pertains to an organic/inorganic nanoporous material-metal chloride hybrid water absorbent composition to be prepared by the preparation method of any one of claim 1,  the `985 patent  discloses a porous organic/inorganic hybrid (Al-BTC)-metal chloride (CaCl2) water absorbent composition, see paragraphs [0095-0098, 0121-0122, and 0141-01422]; and the `350 patent also teaches an organic-inorganic hybrid nanoporous material used as a water-drying material.  In terms of the physical properties of “the nanoporous material which has an average particle diameter ranging from 100 to 2,000 nm, a pore size ranging from 0.6 to 1.7 nm, and a maximum moisture adsorption amount defined as an amount of moisture adsorbed per unit weight of the moisture adsorption composition that ranges from 0.2 to 0.9 g/g within a driving pressure (P/P0) that ranges from 0.1 to 0.3; and a metal chloride impregnated in nanopores located in the surfaces of the nanoporous material”, a product prepared by such method is also considered to naturally have a structure and physical properties which are predicted from a combination of the `985 patent and the `350 patent, because a product is inseparable from a product.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Also see MPEP§2112.01(I).

In terms of claims 11 and 12 pertains to an organic/inorganic nanoporous material-metal chloride hybrid water absorbent composition to be prepared by the crystallization reaction of an 2 supported on the porous organic/inorganic hybrid (Al-BTC), see paragraphs [0095-0098, 0121-0122, and 0141-01422].    In addition, the `985 patent  discloses the similar porous organic-inorganic hybrid absorbent (Zr-BDC) prepared with the same method has the particle size 200 nm see [0108], which reads on the claimed diameter range of 100 to 2000 nm of claim 11.   The `985 patent also discloses the similar porous organic-inorganic hybrid absorbent (Fe-BTC) prepared with the same method has moisture adsorption amount per weight of adsorbent was 0.8g/g, see [0096].  The `985 patent discloses a CaCl2/Fe-BTC having a maximum water absorption of approximately 0.2-0.4 g/g at a driving pressure P/P0 of 0.1-0.3, see paragraphs [0151-0152] and figure 3).  Accordingly, in consideration of these, the features in claim 11 could be derived by a person skilled in the art without difficulty by carrying out repeated experimentation, and it is also not considered that a different effect or a remarkable difference in effects.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Also see MPEP§2112.01(I).

In terms of claims 13-14 pertains to pertain to an air conditioning device (claim 13) and an absorption refrigerator (claim 14) which are to be manufactured by comprising the water absorbent composition of claim 11. As discussed with respect to claim 11, the water absorbent composition of claim 11 would be obvious from the `985 patent, which also discloses an air treatment device and a refrigerator, see paragraph [0010].




Conclusions
Claims 1-16 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731